DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Election/Restrictions
Applicant’s election with traverse of  Species I in the reply filed on 7 November 2022 is acknowledged. Applicant’s assertion is persuasive, and restriction requirement is withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2020/0082180 A1).
a.	Regarding claim 1, Wang discloses a method for detecting a target object in an image, the method comprising: 
performing following prediction operations using a pre-trained neural network (Wang discloses using a trained deep learning module at Fig. 22-1020 and ¶ 0072): 
detecting the target object in a two-dimensional image to determine a two-dimensional bounding box of the target object (Wang discloses that “[using] a trained deep learning module to determine pixel coordinates of a two-dimensional (2D) bounding box around an object detected in the image frame” at Fig. 22-1020 and ¶ 0072); and 
determining a relative position constraint relationship between the two-dimensional bounding box of the target object and a three-dimensional projection bounding box obtained by projecting a three-dimensional bounding box of the target object into the two-dimensional image (Wang discloses that “[using] the trained deep learning module to determine vertices of a three-dimensional (3D) bounding box around the object” at Fig. 22-1030 and ¶ 0072); and 
the method further comprising: 
determining the three-dimensional projection bounding box of the target object, based on the two-dimensional bounding box of the target object and the relative position constraint relationship between the two-dimensional bounding box of the target object and the three-dimensional projection bounding box (Wang discloses that “[using] the fitting module to determine 3D attributes of the object using the 3D bounding box, the geological information, and the camera calibration information” at Fig. 22-1050 and ¶ 0072).  
b.	Regrading claim 10, claim 10 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
c.	Regarding claim 19, Wang discloses a non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor, implements the method according to claim 1 (Wang discloses that “[t]he data processor 171 can be combined with a data storage device 172 as part of a computing system” at ¶ 0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0082180 A1) in view of Qi et al. (US 2019/0147245 A1).
a.	Regarding claim 5, Wang does not disclose wherein the prediction operations further comprise: classifying the target object to determine a category of the target object.
Qi discloses the prediction operations further comprise: classifying the target object to determine a category of the target object (Qi discloses that “object detection which classifies the object category and estimates oriented 3D bounding boxes of physical objects from 3D sensor data. one of the most important 3D perception tasks 3D object detection which classifies the object category and estimates oriented 3D bounding boxes of physical objects from 3D sensor data” at ¶ 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of object detection of Qi to Wang’s fitting module.
The suggestion/motivation would have been to “overcome the sparseness of the 3D point cloud data set . . . [when] such [other] methods may be too time and resource intensive to perform in real-time” (Qi; ¶ 0007).
b.	Regarding claim 14, claim 5 is analogous and corresponds to claim 14. See rejection of claim 5 for further explanation.

Allowable Subject Matter
Claims 2-4, 6-9, 11-13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following is a list of references pertinent to the claimed invention:
Datta (US 20120314030 A1): The method involves replacing a two-dimensional (2D) object image in a video data input with one of object-type three-dimensional (3D) polygonal models (408) that includes a projected bounding box that best matches a bounding box of an image blob of a 2D object image relative to the other models. The bounding box of the replacing model is scaled to fit the object image blob bounding box. The scaled model is rendered with image features extracted from 2D image data as a function of calibrated dimensions of a 3D modeling cube.
Kehl (US 20190370606 A1): A method for training a machine learning model includes receiving real data comprising a real element in a real environment. The training also includes annotating the real element with a first annotation based on predicted attributes of the real element. The first annotation having a first format. The training further includes converting the first format of the first annotation to a second format corresponding to a ground truth annotation of the real element. The training still further includes adjusting parameters of the machine learning model to minimize a difference between values of the ground truth annotation of the real element and the converted first annotation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W LEE/Primary Examiner, Art Unit 2664